DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 9-13, 15-17 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method in a wireless device comprising: receiving an indication of a resource allocation from a network node; determining an uplink center frequency based at least in part on a center frequency of a resource allocated by the received indication of the resource allocation such that when the center frequency of the allocated resource is outside an allowed center frequency range, the uplink center frequency is determined to be at an edge of the allowed center frequency range; and transmitting uplink information according to the determined uplink center frequency.
Applicant’s independent claim 1 recites, inter alia, “determine an uplink center frequency based at least in part on a center frequency of a resource allocated by the received indication of the resource allocation such that when the center frequency of the allocated resource is outside an allowed center frequency range, the uplink center frequency is determined to be at an edge of the allowed center frequency range”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
	Independent claims 9, 17 and 25 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1, 9-13, 15-17 and 25-34 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s
Arguments/Remarks filed on 08/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldemair et al. (US 2015/0146640) teaches method of tuning the local oscillator to shift the centre frequency towards an edge of the bandwidth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413